Title: To James Madison from George Hight, 23 January 1815
From: Hight, George
To: Madison, James


        
          Inspr. Genls. OfficeBoston 23rd. Jany 1815
          Sir,
        
        By direction of the Commanding Genl, it has become my duty to make you acquainted with the Situation of the Troops in this District, which is such as imperiously to demand relief, and must offer as my apology for addressing this communication, immediately to yourself.
        The troops in this District have not received pay generally for the last Six months; and a considerable portion of them have ten or twelve months pay now due.
        The Patriotism and discipline of the troops would enable them to support these grievances almost without repining—but many of the garrisons are destitute of the common necessaries to enable them to support the inclemencies of the Season. The Quarter Masters have not funds sufficient to purchase fuel and Straw. It will not be surprising to you Sir, that under such an accumulation of grievances, that symptoms of dissatisfaction should appear—but the greatest confidence may be placed in the exertions of the officers to prevent as far as possible any serious difficulties arising from what they consider the pressure of the times, and while they confidently trust in the consideration and forethought of the government to relieve them.
        Enclosed herewith I forward you a letter received from Capt. James Perry of the 40th Infy Commanding Wiscassett &c (in Maine) which will more fully explain the situation of some of the troops in this District. With the highest Respect and Consideration I have the honor to be Sir, Your Obdt. servt.
        
          Geo. W. Hight.Ass. Insp. Genl.
        
      